Title: Enclosure III: Memorial of G. Aubuniere and others to Arthur St. Clair, 28 April 1790
From: Aubuchon (Aubuniere), Gabriel,et al.
To: St. Clair, Arthur


            Enclosure IIIMemorial of G. Aubuniere and others to Arthur St. Clair
            
              Sir
              Cohos 28th. April 1790.
            
            The Inhabitants of the Villages of the Cohos and Prairie du pont take the Liberty of informing you that in Consequence of the connection which you have been pleased to make of the Seigniory of the Cohos with the Domain of the States in which are included the Lands and commons set apart for their Cattle which they have possessed for several Years, which Lands you have led them to hope would be continued to them. It is found that, by adding this Seigniory to the Domain, they are deprived of a sufficiency of Land on which to support their Cattle; and of Wood not only for building but for Fuel.
            It is for these Reasons, Sir, that they have recourse to your Clemency and bountiful Authority, that you may be pleased to grant them a sufficient Common surrounding their Lands, which shall commence by a Line drawn between the Land called Ottach at the End of the Morass along the Coasts, running at two thirds of a League above the Coasts to the Misissippi, and taking the said Line above the Coasts, in returning N.E. ¼ North to the End of the Bounty Lands granted to them by Congress, and which are bounded by a Strait Line drawn from the Misissippi to that running two Miles above the Coasts. This small Portion of Land above the Coasts n ’étant remplie d’entonoirs et bas fonds which render it unfit for cultivation, at the same Time it is of great Utility to them on account of the Wood, which they cannot do without.
            We request you, Sir, that when you shall be pleased to put us in Possession of the 400 acres of Bounty Land which the Congress has granted to each Family, you will order a certain Breadth of Front in order to furnish each with 400 acres from the Misissippi to the Line which shall run two miles above the Coasts, observing that if these 400 acres were given by a Square of 20 Acres, some of them would be found to fall totally in Morass, others in Wood, and others in Meadow, and that each Person may suffer no Injury, lots may be cast for each Parcel.
            We, who are faithful Subjects of the United States, expect every Thing from your Equity.
            
              (signed) G. Aubuniere (and 13 others)
            
          